Citation Nr: 0101641	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a compensable evaluation for eczema.

3.  Entitlement to for a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Chicago.

The Board notes that a letter to the veteran, dated in August 
1999, as well as the September 1999 letter transmitting the 
statement of the case incorrectly listed the prefix of the 
veteran's file number as "XC".  This should be corrected on 
future correspondence.  


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA passed into law the VA's duty to assist 
claimants in the development of their claims.  The provisions 
of the VCAA are applicable to this case.

The veteran submitted his current claims in November 1998.  
Earlier claims for an increased evaluation for PTSD and 
entitlement to TDIU were denied by way of a Board decision 
dated in September 1998.  A review of that decision reveals 
that there was evidence of the veteran's employability as 
well as actual employment.  Further, a review of various VA 
treatment records reflects that the veteran has been actively 
working through either selling house siding or renovation 
work for a number of years up through 1998.

The veteran's attorney submitted a copy of Social Security 
Administration (SSA) earnings for the years from 1965 to 1990 
that was received in December 1998.  A statement from the 
veteran at that time indicated that he had not made 
sufficient income to file since 1990 as his income had been 
under $6,500 per year.  A review of the VA Form 21-8940 
submitted by the veteran in November 1998 reflects that he 
said that he had no income in the past 12 months.  

In reviewing the claims file, it appears that the veteran has 
had legal problems in the past, and may have been 
incarcerated or agreed to medical commitment on one or more 
occasions.  Certainly, any confinement would affect the 
veteran's ability to be gainfully employed during those 
periods.

The RO acknowledged receipt of the earnings records in June 
1999.  The RO noted that the earnings information did not 
match the reports of ongoing income earned by the veteran in 
the years subsequent to 1990.  The veteran was requested to 
provide copies of his income tax returns from 1991 to the 
present.  There is no indication in the file that the veteran 
has responded to the RO's request for income tax information.

The veteran's attorney submitted a statement in June 1999 
wherein he indicated that the appellant was in receipt of SSA 
disability and requested that VA obtain the pertinent SSA 
records.

The Board notes that VA has a duty to assist the veteran in 
the development of his claim.  See VCAA, § 3(a), (to be 
codified at 38 U.S.C. § 5103A).  Further, VA has a duty to 
obtain the SSA records in consideration of the veteran's 
claims.  See Tetro v. Gober, 14 Vet. App. 100, 108-109 
(2000).  The VA also has a duty to inform the veteran of the 
information necessary to complete a claim.  See VCAA, § 3(a), 
(to be codified at 38 U.S.C. § 5102).

In addition to the duties imposed on VA, the veteran also has 
a responsibility to present and support a claim for benefits.  
See VCAA, § 4, (to be codified at 38 U.S.C. § 5107).  
(emphasis added).  To that end, the veteran is required to 
present evidence of his unemployability and to respond to 
requests for information from the RO to develop his claim.  
The Board is aware that the veteran's attorney has asserted 
as part of his November 1998 letter submission, that the 
appellant was unable to recall accurately and completely his 
employment for the last five years because of his service-
connected disability.  However, there is no medical evidence 
to support this contention.  Moreover, numerous records show 
that the veteran has worked with a partner such that 
information could be obtained from the partner at a minimum.  
Such information is especially important in this case because 
of the clear conflict of evidence that reports the veteran as 
working in the last several years.  In short, the veteran is 
advised to provide information regarding his employability as 
requested if he is able to do so.  See Wood v. Derwinski, 1 
Vet. App. 191, 193 (1991).

Finally, it is unclear whether the veteran has been a 
participant in a VA vocational rehabilitation program.  If he 
has participated, the veteran's vocational rehabilitation 
file needs to be associated with the claims file so that all 
pertinent evidence can be reviewed.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  The veteran is 
requested to list the dates and places of 
any periods of incarceration from 1991 to 
the present time.  Any efforts to obtain 
the records must be documented in the 
claims folder.  Any records received 
should be associated with the claims 
folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Any records 
received should be associated with the 
claims folder.

3.  The veteran's vocational 
rehabilitation folder, if existent, 
should be obtained and associated with 
the claims file.  If the veteran does not 
have a vocational rehabilitation folder, 
the RO is to place a letter to that 
effect in the claims folder.

4.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA psychiatric examination 
in order to determine the manifestations 
of the service-connected PTSD.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner must also comment on the extent 
to which PTSD affects occupational and 
social functioning and the veteran's 
ability to obtain and maintain 
substantially gainful employment.  A 
multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score) pertaining to 
the veteran's PTSD disability, with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder 
with a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  The 
examination report should be typed.

The veteran should also be afforded a VA 
dermatology examination.  The examiner is 
requested to identify all dermatological 
disorders present.  If any other disorder 
other than eczema is diagnosed, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that; (1) the disorder is 
caused by or aggravated by the veteran's 
service-connected eczema; and/or, (2) if 
factitial dermatitis is again diagnosed, 
if that disorder is caused or aggravated 
by the veteran's PTSD.  The claims folder 
with a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  The 
examination report should be typed.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


